                        IN TIIE UNITED STATES DISTRICT COURT
                    FOR TIIE EASTERN DISTRICT OF NORTH CAROLINA
                                   EASTERN DMSION
                                    No. 4:19-CV-86-D


MICHAEL SHEPPARD,                        )
                                         )
                       Plaintiff,        )
                                         )
               v.                        )                      ORDER
                                         )
ERNIE COLEMAN, et al.,                   )
                                         )
                       Defendants.       )


       On June 25, 2019, Michael Sheppard ("Sheppard" or ''plaintiff''), proceeding prose and

in forma pauperis, filed a complaint against the Beaufort County Sheriff's Office ("BCSO")

alleging claims under Title VII of the Civil Rights of 1964, 42 U.S.C. § 2000e, et~ [D.E. 5, 6].

On July 25, 2019, Sheppard filed a corrected complaint that added Ernie Coleman ("Coleman"),

Charlie Rose ("Rose"), Kelly Cox ("Cox"), and William Ragland ("Ragland"; collectively,

"defendants") as defendants [D.E. 15]. On August 2, 2019, Sheppard through counsel amended

his corrected complaint and added claims under 42 U.S.C. §§ 1981 and 1983 [D.E. 18].

       On August 12, 2019, BCSO moved to dismiss the corrected complaint for failure to state

a claim upon which relief can be granted [D.E. 19] and filed a memorandum in support [D.E. 20].

On August 22, 2019, Cox, Ragland, and Rose also moved to dismiss the corrected complaint for

failure to state a claim upon which relief can be granted [D.E. 27] and filed a memorandum in

support [D.E. 28]. On the same date, Coleman answered the corrected complaint [D.E. 29].

Sheppard did not respond to the motions to dismiss. As explained below, the court grants

Sheppard leave to amend his corrected complaint, grants Cox, Ragland, and Rose's motion to
dismiss, dismisses Ragland and BCSO from this action, and denies as moot BCSO's motion to

dismiss.

                                                I.

         In March 2007, Sheppard completed basic law enforcement training at Beaufort County

Community College. See Am. Compl. [D.E. 18] ~ 7. On May 1, 2007, Sheppard joined BCSO

as a road deputy. See id. ~ 8. In that role, Sheppard primarily served court documents, executed

warrants, responded to calls, and conducted traffic enforcement. See id. Coleman is the current

sheriff of Beaufort County. See id. ~ 4. BCSO employs Rose, Ragland, and Cox. Cf. id. W5,

9--10.

         In November 2016, Sheppard saw Ragland point a loaded firearm at the head of a former

deputy sheriff, Dominic FrankS ("Franks"), for approximately fifteen seconds and use a racial slur

to refer to Franks. See id. W 1, 9. Franks is biracial. See id.~ 1. Franks feared that Ragland

would shoot him. See id. ~ 9. Several other deputies witnessed this episode.· See id. Sheppard

also alleges that he witnessed Ragland refer to Franks as ''monkey boy" and "boy," and that

Ragland would refer to Franks's hair as ''rhino lining" because of its texture and color. See id.~

10. Coleman also referred to Franks as "deeply psychotic." Id....

         Sheppard alleges that he notified Ragland' s supervisor, Cox, on numerous occasions about

Ragland's behavior. See id.~ 11. Although Cox assured Sheppard that he would inform his

supervisor Rose about Ragland's behavior, Ragland's behavior continued. See id. For example,

Ragland told Sheppard that Franks's uncle had sued him for allegedly creating a hostile work

environment, and Ragland continued to use racial slurs to refer to Franks and his uncle. See id. W

12-13.



                                                 2
        On February 8, 2017, Coleman.informed Sheppard that he would terminate Franks because

he believed Franks to be ''psychotic" as a consequence of too much ''trigger time" <luring the war.

Id.~   14. During this conversation, Sheppard told Coleman that he believed Franks had been

subjected to a hostile and racist work environment. See id. Coleman terminated Franks soon after

this conversation. Cf. id. ~ 15.

        On February 10, 2017, Sheppard arrived at BCSO around 6 p.m. See id.. He noticed that

Coleman and Rose's vehicles were in the parking lot, which he found abnormal given the time and

day. See id. Sheppard began to record video on his cell phone. See id. When Sheppard entered

the building, Coleman and Rose escorted him into Rose's office. See id. ~ 16. Coleman told

Sheppard thathe was aware ofthe complaints concerning Franks and Ragland and that Sheppard's

statements on February 8, 2017, had "stuck with him." Id. Coleman also asked Sheppard why he

continued to work at BCSO if he thought that the BCSO Command staff w~e racists. See id.

Sheppard responded that he did not think that BCSO command staff were racists. See id.

Coleman then wished Sheppard good luck and left. See id. Sheppard resigned in lieu of
                                                              ...
termination. See id. Sheppard video recorded the entire encounter on his cell phone. See id.

        In count one, Sheppard alleges that BCSO and Coleman in his official capacity retaliated

against him under Title VII because Sheppard reported Ragland's behaVior towards Franks. See
                                                                                ...
id. W18-19. In count two, Shepard alleges that Colem,an, Cox, and Rose retaliated against him

in violation of 42 U.S.C. § 1983 and 42 U.S.C. § 1981. See id. W20-21.

                                                 II.

        A motion to dismiss under Rule 12(b)(6) tests the complaint's legal. and factual sufficiency.

See Ashcroft v. Iqbal, 556 U.S. 662, 677-80 (2009); Bell Atl. Cor,p. v. Twombly, 550 U.S. 544,

554-63 (2007); Coleman v. Md. Court of Appeals, 626 F.3d 187, 190 (4th Cir. 2010), aff'd, 566

                                                  3
U.S. 30 (2012); Nemet Chevrolet. Ltd. v. Consumeraffairs.com. Inc., 591F.3d250, 255 (4th Cir.

2009); Giarratano v. Johnson, 521F.3d298, 302 (4th Cir. 2008). To withstand a Rule 12(b)(6)

motion, a pleading ''must contain sufficient factual matter, accepted as true, to state a claim to

relief that is plausible on its face." Iqbal, 556 U.S. at 678 (quotation omitted); see Twombly, 550

U.S. at 570; Giarratano, 521 F.3d at 302. In considering the motion, the court must construe the

facts and reasonable inferences "in the light most favorable to the [nonmoving party]." Massey

v. Ojanii:t, 759 F.3d 343, 352 (4th Cir. 2014) (quotation omitted); see Clatterbuckv. Ci1y of

 Charlottesville, 708 F.3d 549, 557 (4th Cir. 2013), abrogated on other grounds by Reed v. Town

ofGilb~       135 S. Ct. 2218 (2015). Acourtneednotacceptastrueacom~laint'slegalcon.Clusions,

''unwarranted inferences, unreasonable conclusions, or arguments." Giarratano, 521 F.3d at 302

(quotation omitted); see Iqbal, 556 U.S. at 678-79. Rather, plaintiffs' allegations must ''nudgeO

their claims," Twombly, 550 U.S. at 570, beyond the realm of ''mere possibility'' into

''plausibility." Iqbal, 556 U.S. at 678-79.

           As for Sheppard's Title VII claim against BCSO, Sheppard voluntarily dismissed his cla.iin

against BCSO in the amended complaint. 1 Thus, the court denies•as moot BCSO's motion to

dismiss. Alternatively, Sheppard's Title VII claim againstBCSOfaiis because BCSO is not a legal

entity capable of being sued. See,~' Williams v. Melochick, No. 5:18-CV-254-H, 2018 WL

8130558, at *2 (E.D.N.C. Dec. 5, 2018) (unpublished), mem:oranduni and recommendation

adop~ 2019WL1867930 (E.D.N.C. Apr. 25, 2019) (unpublished); Jilani v. Harriso~ No.             5:15-

CT-3271-FL, 2018 WL 1545584, at *10 (E.D.N.C. Mar. 29, 2018) (unpublished), aff'd, 732 F.

App'x 208 (4th Cir. 2018) (per curiam) (unpublished); Sullivan v. N. C., No. 7:11-CV-238-D,


       1
        The court grants Sheppard leave to amend his corrected complaint under Rule 15(a)(2) of
the Federal Rules of Civil Procedure.

                                                   4
2012 WL 3762445, at *4 (E.D.N.C. Aug. 29, 2012) (unpublished); Cooper v. Brunswick gy.

Sheriff's Dep't, No. 7:10-CV-14-D, 2011 WL 738610, at *4-5 (E.D.N.C. Feb. 7, 2011)

(unpublished), memorandum andrecommendationadopmQ, 2011WL736670 (E.D.N.C. Feb. 23,

2011) (unpublished); Hill v. Robeson cty.. N.C., 733 F. Supp. ·2d 676, 690          (E.D.N~C.   2010);

Parker v. Bladen cty., 583 F. Supp. 2d 736, 740 (E.D.N.C. 2008). Thus, the court dismisses

BCSO from this action.

        As for Sheppard's Title VII claims against Cox, Rose, and Ragland in their individual

capacities, Sheppard appears to have abandoned the claims in his amended complaint. See Am.

Compl.   ft 18-19 (namjng BCSO and Coleman as the only defendants to Sheppard's Title VII
claims). Alternatively, "supervisors are not liable in their individual capacities for Title VII

violations." Lissau v. S. Food Serv.. Inc., 159 F.3d 177, 180 (4th Cir. 1998); see Abeles v. Metro.

Wash. Allports Auth., 676 F. App'x 170, 176-77 (4th Cir. 2017) (per curiam) (unpublished); Scott

v. Md. StateDe.p'tofLabor, 673 F. App'x299, 307-08 (4th Cir. 2016) (percuriam) (unpublished);

Baird ex rel. Baird v. Rose, 192F.3d462, 472 (4th Cir. 1999); Amos v. Welles, No. 4:18-CV-28-

D, 2018 WL 5305537, at *l (E.D.N.C. Oct. 25, 2018) (unpublished) (collecting cases); Brown v.

Wake cty. Gov't, No. 5:16-CV-806-D, 2017 WL 2982971, at *3 (E.D.N.C. July 12, 2017)

(unpublished); Huckelba v. Deering, No. 5: l 6-CV-247-D, 2016 WL 6082032, at *4 (E.D.N.C. Oct.

17, 2016) (unpublished)~ Thus, the court grants Cox, Rose, andRagland's motion to dismiss for

failure to state a claim.
                                                                      -         -

        As for Sheppard's section 1981 and 1983 claims in Sheppard's amended complaint,

defendants did not move to dismiss those claims under Rule 12(b)(6). See [D.E. 19]; [D.E. 27].

Because the court grants leave to Sheppard to amend his complaint under-Rule 15(a)(2), the

amended complaint is the operative complaint in this action. Thus, the court permits defendants

                                                5
to plead in response to the amended complaint, including Sheppard's section 1981 and 1983

claims. See Am. Compl. [D.E. 18] W20-21; cf. Fed. R. Civ. P. 1S(a)(3).2 The response is due

not later than October 21, 2019.

                                              m.
       In sum, the court GRANTS Sheppard leave to file an amended complaint under Rule

1S(a)(2) of the Federal Rules of Civil Procedure [D.E. 18], GRANTS Cox, Ragland, and Rose's

motion to dismiss Sheppard's Title VIl claims for failure to state a claim.[D.E. 27], DISMISSES

Ragland and BCSO from this action, and DENIES AS MOOT BCSO's motion to dismiss [D.E.
                                                               .   . ·.·\-


19]. Coleman, Cox, and Rose may plead in response to the amended complaint not later than

October 21, 2019. The clerk shall continue management of the case.

          SO ORDERED. This ..::I._ day of October 2019.



                                                      j     SC.DEVER ill
                                                      United States District Judge




      2
        Sheppard does not name Ragland as a defendant to any claim in his amended complaint.
See Am. Compl. Wl&.-21. Thus, the court dismisses Ragland from this action.

                                               6
